Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page1ofi1 PagelD 354

ORIGINAL

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION \-
UNITED STATES OF AMERICA

v. NO. 3. \A-Cr-Sa-€&

TREMONT BLAKEMORE

a.k.a. “Macknificent”
SUPERSEDING INDICTMENT
The Grand Jury charges:
Count One
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around January 2013 and continuing through in or around March 21,
2013, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV1, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV1 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 1

 
 

Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page 2of11 PagelD 355

Count Two
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around February 2016 and continuing through in or around
September 14, 2018, the exact dates being unknown, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a.
“Macknificent,” in and affecting interstate and foreign commerce, did knowingly recruit,
entice, harbor, transport, provide, obtain, and maintain by any means a person, namely AV2,
knowing, and in reckless disregard of the fact, that force, threats of force, fraud, and
coercion, and any combination of such means, would be used to cause AV2 to engage in a
commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 2
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page3of11 PagelD 356

Count Three
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around February or March 2011 and continuing through in or around
June 2014, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV3, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV3 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 3
 

Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page4of11 PagelD 357

Count Four
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around October 2011 and continuing through in or around February
2013, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV4, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV4 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 4
 

Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page5of11 PagelD 358

Count Five
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))
Beginning in or around August 2011 and continuing through in or around January
2013, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV5, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV5 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 5

 
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page6of11 PagelD 359

Count Six
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around October 2011 and continuing through in or around December
2012, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV7, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV7 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 6
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page 7of1i1 PagelD 360

Count Seven
Sex Trafficking Through Force, Fraud, and Coercion
(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))

Beginning in or around August 2016 and continuing through in or around September
17, 2018, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,
provide, obtain, and maintain by any means a person, namely AV8, knowing, and in
reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any

combination of such means, would be used to cause AV8 to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 7
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page 8ofii1 PagelD 361

Count Eight
Sex Trafficking Through Force, Fraud, and Coercion

(Violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1))
Beginning in or around July 2012 and continuing through in or around September
2018, the exact dates being unknown, in the Dallas Division of the Northern District of
Texas and elsewhere, the defendant, Tremont Blakemore, a.k.a. “Macknificent,” in and

affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,

provide, obtain, and maintain by any means a person, namely AV6, knowing, and in

reckless disregard of the fact, that force, threats of force, fraud, and coercion, and any
combination of such means, would be used to cause AV6 to engage in a commercial sex act.
In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1).

Superseding Indictment—Page 8

 
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page9of11 PagelD 362

Forfeiture Notice
(18 U.S.C. §§ 924(d) and 1594(d) and 28 U.S.C. § 2461(c))

Upon conviction for any of the offenses alleged in Counts One through Eight of this
Indictment and pursuant to 18 U.S.C. § 1594(d), the defendant, Tremont Blakemore, a.k.a.
“Macknificent,” shall forfeit to the United States any property, real or personal, that was
used or intended to be used to commit or to facilitate the commission of such violations and
any property, real or personal, constituting or derived from, any proceeds that such person

obtained, directly or indirectly, as a result of such violations.

Superseding Indictment—Page 9

 
Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page10o0f11 PagelD 363

A TRUE BILL:

 

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

MWA ©

MELANIE SMITH

Assistant United States Attorney
Virginia State Bar No. 82663
1100 Commerce Street, Suite 300
Dallas, Texas 75242-1699
Telephone: 214-659-8723
Facsimile: 214-659-8803

 

 

Superseding Indictment—Page 10
 

Case 3:19-cr-00531-E Document 76 Filed 11/17/20 Page11of11 PagelD 364

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

TREMONT BLAKEMORE
a.k.a. “Macknificent”

 

SUPERSEDING INDICTMENT

18 U.S.C. §§ 1591(a)(1) and (b)(1)

Sex Trafficking Through Force, Fraud, and Coercion
(Counts | - 8)

(18 U.S.C. §§ 924(d) and 1594(d) and 28 U.S.C. § 2461(c))
Forfeiture Notice

8 Counts

 

A true bill rendered

DALLAS FOREPERSON

 

Filed in open court this \? day of November, 2020.

ApthetACO

UNITED STATES MAGISTRATI GE
Magistrate Court Number: 3:19-MJ-0084 -BT
Criminal Case Pending: 3:19-CR-00531-E
